Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 24, 2004, which, upon reopening, adhered to its prior decision denying claimant trade readjustment allowance benefits under the federal Trade Act of 1974.
Following his separation from employment on June 27, 2003, claimant applied for trade readjustment allowance (hereinafter TRA) benefits under the federal Trade Act of 1974 (see 19 USC § 2101 et seq.). At the time of his application, claimant was enrolled in a general studies program at a local community col*942lege. Following a hearing, the Administrative Law Judge upheld an initial determination finding claimant ineligible for benefits on the ground that he was not enrolled in a training program which would prepare him for a specific job or vocation. Upon reopening, the Unemployment Insurance Appeal Board adhered to its prior decision denying claimant’s application. Claimant now appeals.
We affirm. To be eligible for TEA benefits under the federal Trade Act of 1974, claimant was required to show that he was enrolled in a training program that provides “a reasonable expectation of employment” upon its completion (19 USC § 2296 [a] [1] [C]). That is, given the job market conditions expected to exist at the completion of the training program, there must be, “fairly and objectively considered, a reasonable expectation that [claimant] will find a job, using the skills and education acquired while in training” (CFR 617.22 [a] [3] [i]). It is undisputed that claimant was enrolled in a general studies program at the time of his application and that he had neither completed, nor registered for, an approved training program (see 19 USC § 2291 [a] [5]). Accordingly, the Board’s decision that claimant’s general course of study would not prepare him for a specific job or vocation upon its completion is supported by substantial evidence and will not be disturbed (see Matter of Ford [Commissioner of Labor], 12 AD3d 955, 955-956 [2004]; Matter of Williams [Commissioner of Labor], 251 AD2d 793, 794 [1998]).
Crew III, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.